PER CURIAM.
Dewey Gerome Batten appeals his conviction on the charge of one count of manufacture of cannabis pursuant to § 893.13(1)(a), Fla.Stat. and one count of possession of cannabis pursuant to § 893.13(1)(f), Fla.Stat. We affirm, but note that due to the existence of a conflict between the standard judgment form and the probation order, it is not clear if Batten was adjudicated guilty of both offenses. By jury verdict Batten was found guilty of both offenses as charged. The standard judgment form contained in the record on appeal, however, adjudicates Batten guilty only as to one count of manufacturing cannabis. A second form, entitled “JUDGMENT OF GUILT AND PLACING DEFENDANT ON PROBATION” purports to adjudicate Batten guilty of both manufacturing cannabis and possession of more than 20 grams of cannabis. Nothing precludes Batten from being adjudicated guilty and sentenced for both offenses. Anderson v. State, 447 So.2d 236 (Fla. 1st DCA 1983). Accordingly, we remand with directions that the trial court reconcile the two documents and clarify its intent by modifying or vacating one of the conflicting documents.
AFFIRMED.
BOOTH, THOMPSON and NIMMONS, JJ., concur.